DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Applicant’s response filed 25 January 2021 has been received and entered.  Claim 1 has been amended and claims 5, 7-8, 10-27, 35-39, 41-66 and 71-106 have been canceled.  Claims 1-4, 6, 9, 28-34, 40, 67-70 and 107-108 are currently pending.
	Claims 3, 4, 28-34, 40, 67-70 and 107-108 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02 June 2015.  Claim 9 remains withdrawn in part as it is directed to a non-elected invention (measurement of a nucleic acid).
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 25 January 2021 have been fully considered but are not deemed to be persuasive.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The invention relates to 
Applicant argues that the title is descriptive.  Applicant’s argument has been fully considered but is not found persuasive.  “Non-invasive methods of diagnosing chronic organ transplant rejection” is not descriptive as it does not clearly indicate the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record in the previous Office action.
.

Response to Arguments
Applicant argues at page 8 of the response that “at least two year post transplantation” satisfies the written description requirement.  Applicant again argues that the protein expression profiling date obtained in Example 1 are from patients that are two years status-post orthotropic heart transplantation.  Applicant urges that this shows that contemplation of using the claimed methods in transplant patients “at least two years post transplantation” and reduced to practice the claimed methods in these patients.   Therefore, a skilled artisan would have understood that the Applicant had possession of the claimed methods at the time of filing.
Applicant’s argument has been fully considered but is not found persuasive.  While the example in the specification indicates that the patients were two years post transplantation, this does not equate to a disclosure that a limitation of two years post transplantation was contemplated as a limitation for the claimed invention. This time point is not indicated in the specification anywhere that the method be applied to any 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 6 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature/natural phenomenon, and an abstract idea without significantly more. The judicial exception is not integrated into a practical application and the claims do not include additional elements that are 
Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
Regarding Step 1 of the Guidance, the claims are directed to the statutory category of a process.
Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a law of nature/natural phenomenon in step (iii) and a mental step of comparing in step (ii).  

Claim 1 is directed to a method which comprises the steps of: (i) determining the levels of VEGF-C, VEGF-A, PF4, Artemin, uPA, Vasohibin, or Angiopoietin-2, or any of the combinations thereof in the blood sample from an organ transplant recipient individual at least two year post transplantation, (ii) comparing the levels of VEGF-C, VEGF-A, PF4, Artemin, uPA, Vasohibin, or Angiopoietin-2, or any of the combinations thereof in the blood sample to a pre-determined value for the recited proteins or any combination thereof and, (iii) identifying the individual as having or at increased risk of developing chronic organ transplant rejection if the levels of the proteins in the blood sample are above predetermined levels.
As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action. 
The claims are also directed to and recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.  Claim 1 recites “method of determining”.  Neither the specification nor the claims set forth a limiting definition for “determining” and the claim does not set forth how “determining” is accomplished.  The broadest reasonable interpretation of the “determining” step is that this step may be 
Claim 1 also recites “comparing” which is also a mental step.  Claim 1 also recites a law of nature in step (iii) as the increased risk of developing chronic organ transplant rejection if the levels of the recited protein are above a predetermined level is the law of nature.
Applicant’s attention is directed to the Association for Molecular Pathology (AMP) and ACLU v. USPTO and Myriad Genetics (Fed. Cir. 2012)) wherein it is stated at 56-57: 
     We renew our conclusion that Myriad’s claims to “comparing” or “analyzing” two gene sequences fall out-side the scope of § 101 because they claim only abstract mental processes. See Benson, 409 U.S. at 67 (“Phenomena of nature, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). The claims recite, for example, a “method for screening a tumor sample,” by “comparing” a first BRCA1 sequence from a tumor sample and a second BRCA1 sequence from a non-tumor sample, wherein a difference in sequence indicates an alteration in the tumor sample. ’001 patent claim 1. This claim thus recites nothing more than the abstract mental steps necessary to compare two different nucleotide sequences: one looks at the first position in a first sequence; determines the nucleotide sequence at that first position; looks at the first position in a second sequence; determines the nucleotide sequence at that first position; determines if the nucleotide at the first position in the first sequence and the first position in the second sequence are the same or different, wherein the latter indicates an alteration; and repeats the process for the next position. (Emphasis added).

Additionally, in In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation, 774 F.3D 755 (2014), the Court held that:
     Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “‘transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting 

Thus, the claims recite and are directed to the patent-ineligible concepts of abstract processes and a law of nature / natural phenomenon. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.  Here, the claims do not integrate the recited judicial exceptions into a practical application of the exception(s).  For example, the claims do not practically apply the recited law of nature/natural phenomenon by including a step of treatment.  The claims do not integrate the judicial exception into a practical application because it does not rely on, use or implement the judicial exception in any manner.
The method includes mental steps as they could be performed by merely reviewing data mentally or using a computer.  In addition, such steps are judicial exceptions as given their broadest reasonable interpretation, they do not clearly go beyond mental activity and add nothing specific to the law of nature/natural phenomenon other than what is well-understood, routine, conventional data gathering and analysis, previously engaged in by those in the field.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps – either in isolation or combination, amount to significantly more than the judicial exception.  Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.  The claims do not require performing any specific, non-conventional transformative active process steps.
Claim 1 encompasses performing any type of method to determine the recited protein levels.  However, methods for determining protein levels were well-known, 
Biomarker levels may be obtained by any art recognized method, and such methods are not limited to those described herein. … The level can be determined by ELISA, or other immunoassays or other conventional techniques for determining the presence of VEGF-C, VEGF-A, PF4, Artemin, uPA, Vasohibin, Angiopoietin-2, Angiostatin, and/or Angiopoietin-1.  Convention methods may include sending a sample(s) of an individual’s body fluid to a commercial laboratory for measurement.
The claims do not recite actual physical steps related to the determination of the recited protein levels.  The judicial exception is the correlation of elevated recited protein levels being indicative of risk of developing chronic organ transplant rejection.  “Elements or steps that are well-understood, purely conventional, and routinely taken by others in order to apply the natural principle, or that only limit the use to a particular technological environment (filed-of-use), would not be sufficiently specific.  See Mayo, 566 U.S. at     , 132 S.Ct. at 1294, 101 USPQ2d at 1968.”  
Applicant’s attention is again directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that 
“the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” 
In other words, the naming of particular targets – e.g., the URI gene - does not add an inventive concept to the recited judicial exceptions since it was routine and conventional at the time the invention was made to use reagents that will detect particular targets.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” 

Further, the steps of determining protein levels constitutes a data gathering step required to apply the law of nature / natural phenomenon.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C., 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Response to Arguments
Applicant argues at page 9 of the response that it “was not routine or conventional to test for chronic heart [trans]plant rejection at least two years post transplantation prior to the claimed invention”.  Applicant’s arguments have been fully considered, but are not found persuasive.  The determination of the levels of blood markers was routine and conventional. The correlation between the level of recited markers and chronic heart transplant rejection in a subject at least two years post is the judicial exception and there is no step of integration into any practical application as it does not rely on, use, or implement the judicial exception in any manner.
Applicant also asserts that the instant application provides a method of predicting chronic transplant rejection using a non-invasive method of measuring the level of the recited biomarkers in a blood samples and that it was not routine or conventional to test for chronic heart [trans]plant rejection using a blood sample prior to the claimed invention.  Applicant’s argument has been fully considered but is not found persuasive.  The physical method of measuring blood markers in heart transplant patients was routine and conventional.  Using the information obtained from such measurements is the identification of a correlation which is the judicial exception.  The claimed methods do not act on or use the judicial exception because the claimed methods do not integrate the correlation into a practical application because the prediction of development of rejection based on biomarker levels in a protein sample is merely a restatement of the judicial exception.  The claims do not apply the judicial exception to effect a particular prophylaxis for a disease as applicant alleges.  MPEP 2106.04(d) states that :
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. 
	The presence or absence of non-invasive blood tests for diagnosing chronic transplantation rejection are not germane to the issue at hand, which is that the claims are directed to a judicial exception without significantly more.  The correlation that is 
Applicant argues that the Examiner has provided no evidence to indicate that performing a blood test to detect chronic heart transplant rejection was widely prevalent or common prior to the claimed invention.  Applicant’s argument has been fully considered but is not found persuasive.  The physical act of performing a blood test was routine and conventional even in the patient population recited.  The application of those results to a diagnosis of chronic heart transplant rejection is the natural phenomenon and therefore, the judicial exception.  Applicant is arguing that because they have discovered a new intended use for a previously undisclosed correlation does not overcome the fact that the method being claimed is simply the judicial exception (the correlation between the protein level of the recited biomarkers in blood samples and the chronic transplant rejection).  There is no practical application other than the judicial exception itself, absent evidence to the contrary.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647